     Case 1:20-cv-01343-DAD-EPG Document 7 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ARKADY SHAFIROVICH,                              No. 1:20-cv-01343-DAD-EPG (PS)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
14   DONALD JOHN TRUMP, et al.,
                                                      (Doc. No. 5)
15                      Defendants.
16

17          Plaintiff Arkady Shafirovich, proceeding pro se and in forma pauperis, filed the complaint

18   in this action on September 21, 2020. (Doc. No. 1.) The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 1, 2020, the assigned magistrate judge screened the complaint and issued

21   findings and recommendations recommending dismissal with prejudice, finding the complaint to

22   be frivolous. (Doc. No. 5.) The findings and recommendations were served on plaintiff and

23   contained notice that objections thereto were due within twenty-one (21) days. (Id. at 5–6.)

24   Plaintiff timely filed objections on October 15, 2020. (Doc. No. 6.)

25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

27   objections, the court finds the findings and recommendations to be supported by the record and

28   by proper analysis.
                                                      1
     Case 1:20-cv-01343-DAD-EPG Document 7 Filed 03/23/21 Page 2 of 2


 1          In his objections, plaintiff asserts that the findings and recommendations “enumerated

 2   many cases where plaintiffs alleged torture by electromagnetic radiation,” and the “mere number

 3   of these cases says something IS happening.” (Doc. No. 6 at 1.) Plaintiff attaches to his

 4   objections what he characterizes as a “whistle-blower’s testimony” and notes that pro se litigants

 5   are afforded a more lenient standard of review. (Id.) The court has reviewed plaintiff’s filing and

 6   finds that nothing provided therein cures the deficiencies identified in the findings and

 7   recommendations. As the magistrate judge correctly found, “a finding of factual frivolousness is

 8   appropriate when the facts alleged rise to the level of the irrational or the wholly incredible.”

 9   Denton v. Hernandez, 504 U.S. 25, 33 (1992). The undersigned finds that the facts alleged in

10   plaintiff’s complaint meet that standard.

11          Accordingly,

12          1.      The findings and recommendations issued on October 1, 2020 (Doc. No. 5) are

13                  adopted in full;

14          2.      Plaintiff’s complaint (Doc. No. 1) is dismissed with prejudice;

15          3.      Plaintiff is denied leave to amend the complaint; and
            4.      The Clerk of the Court is directed to close this case.
16

17   IT IS SO ORDERED.

18      Dated:     March 22, 2021
                                                           UNITED STATES DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
